225 F.2d 245
Paul GINSBURG, Appellant,v.Horace STERN and Patrick N. Bolsinger.
No. 11499.
United States Court of Appeals Third Circuit.
Argued April 4, 1955.
Decided June 2, 1955.
Rehearing Denied September 22, 1955.

Appeal from the United States District Court for the Western District of Pennsylvania; Wallace S. Gourley, Judge.
Paul Ginsburg, Pittsburgh, Pa., for appellant.
Elder W. Marshall, Pittsburgh, Pa., Carl E. Glock, Jr., Reed, Smith, Shaw & McClay, Pittsburgh, Pa., of counsel, for appellee.
Before BIGGS, Chief Judge, and MARIS, GOODRICH, McLAUGHLIN, KALODNER, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
The plaintiff, Paul Ginsburg, as the court below found, has not stated a cause of action cognizable in a United States District Court under the Civil Rights Acts now embodied in 42 U.S.C.A. §§ 1983, 1985, and 1986, or under any other statute or rule of law. This is said without regard to the issue as to whether or not Ginsburg may maintain the suit against the Chief Justice of the Supreme Court of Pennsylvania or the Prothonotary of that Court under our decision in Picking v. Pennsylvania Railroad Co., 3 Cir., 1945, 151 F.2d 240. We therefore will affirm the judgment of the court below on the ground stated. 125 F.Supp. 596. We refrain expressly, however, from any determination as to whether the Picking decision has been overruled by the Supreme Court of the United States by Tenney v. Brandhove, 1951, 341 U.S. 367, 71 S.Ct. 783, 95 L. Ed. 1019.


2
As to the motions made by the defendants to expunge a portion of the plaintiff's brief as indicated by the motion filed herein on April 19, 1955, we are of the opinion that the matter complained of is at least a technical violation of our order of January 4, 1955. We therefore will direct the Clerk of this court to expunge the material referred to from all copies of the brief now in the Clerk's office. We shall not require all copies of the brief to be returned to the plaintiff and a new brief, omitting the words referred to, to be filed by the plaintiff.